CONSULTING AGREEMENT




THIS AGREEMENT is dated the 1st day of November 2013.




BETWEEN:

SILVER STREAM MINING CORP.

Suite 1120 – 470 Granville Street

Vancouver, B.C.

V6C 1V5




(herein the "Client")




AND:

JAMES GARBER, P.Geo.

1791 Haven Line, RR#6

Wallaceburg, ON

N8A 4L3




(herein the "Consultant")




WHEREAS the Client desires to engage the Consultant to provide services to the
Client for the term of this Agreement and the Consultant has agreed to provide
such services, all in consideration and upon the terms and conditions contained
herein;




NOW THEREFORE it is hereby agreed as follows:




1.

Services




The Client agrees to engage the Consultant as the V.P. Exploration to advise
Management and the Board of Directors (“Board”) on all mining property
acquisitions, exploration, development and production.  The responsibilities of
this position will include:




·

Oversee and provide direction for the activities of the Client’s employees,
geologists, and technical consultants working on the Client’s projects.

·

Prepare development programs and budgets for ongoing development and work
programs for the Client’s projects with the assistance of the Client’s
geologists and other consultants.

·

Identify, evaluate and make recommendations to the Board with regards to
potential acquisition targets to achieve the Client’s objectives.




The Consultant agrees to act in such capacity and fulfill these responsibilities
(collectively the "Services").




2.

Term




Except as otherwise provided in this Agreement, the Client agrees to engage the
Consultant to provide the Services for a term commencing November 1, 2013 for a
period of one year, unless terminated pursuant to Section 11. At the end of each
specified term or extension of this agreement, it will renew for and additional
one year term under the same terms and conditions until terminated by either
party pursuant to Clause 11 – Termination.  














1






3.

Compensation



(a)

Sign on bonus of 400,000 shares of the Client will be assigned to the Consultant
and  issued on the date specified by the Consultant any time within the Term of
this agreement.   



(b)

A monthly rate of CDN$5,000.00 per month will be paid to the Consultant for up
to ten (10) days of work.  For any additional work in excess of the 10 days, a
daily rate of CDN$950.00 per day will be charged, billed in a minimum of one
half day increments. The Consultant can choose to specify any or all of these
fees be deferred and paid in shares at 6 month intervals at a 10% discount to
the weighted average of the closing price of the shares for the five days prior
to the issuance date.



(c)

Participation in the company stock option plan on an annual basis, initially
100,000 options will be issued on the date specified by the Consultant within
the Term of this agreement.  The option price will be determined by the weighted
average of the share price of the 5 trading days prior to granting the options.

4.

Expenses




The Client shall pay for or reimburse the Consultant for all personal expenses
incurred by the Consultant in the ordinary course of performing the Services
upon presentation of proper accounts, statements, invoices or receipts for such
items. Expenses will be invoiced at cost.  Air travel in North America will be
at the lowest fair reasonably available.  International travel over four (4)
hours in length will be "Business Class" or equivalent.




5.

Independent Contractor




The Consultant's relationship with the Client as created by this Agreement is
that of an independent contractor for the purposes of the Income Tax Act
(Canada) and any similar provincial taxing legislation.  It is intended that the
Consultant shall have general control and direction over the manner in which its
services are to be provided to the Client under this Agreement.  Nothing
contained in this Agreement shall be regarded or construed as creating any
relationship (whether by way of employer/employee, agency, joint venture,
association, or partnership) between the parties other than as an independent
contractor as set forth herein.




6.

Authority




The Consultant acknowledges that it is being retained as a consultant to the
Client and that as such it does not have the authority and cannot commit or bind
the Client to any matter, contract or negotiation without the prior written
authorization of the Client.




7.

Compliance




(a)

The Consultant shall comply with all applicable federal, provincial, and
municipal laws, rules and regulations arising out of or connected with the
performance of the Services under this Agreement by the Consultant or its
employees.




(b)

The Consultant shall be responsible for all payroll taxes, Income Tax and
Workers' Compensation payments relating to or arising out of the fees paid to
the Consultant under this Agreement and the Services performed by the Consultant
or its employees.  Payments relating to any of the above shall be the
responsibility of the Consultant and shall be forwarded by the Consultant as
appropriate, directly to the government agencies involved.  Proof of compliance
with the requirement shall be available to the Client upon request.








2






(c)

In the event that any taxing authority, for whatever reason, seeks from the
Client any payroll taxes, Income Taxes or Workers' Compensation payments, the
Consultant agrees to indemnify the Client and any of its directors, officers and
employees, for the full amount of any such contributions or payments (including
any applicable interest and penalties thereon).  




8.

Confidential Information




(a)

The Consultant acknowledges that certain of the material and information made
available to the Consultant by the Client in the performance of the Services
will be of a confidential nature (the "Confidential Information").  The
Consultant recognizes that the Confidential Information is the sole and
exclusive property of the Client, and the Consultant shall use its best efforts
and exercise utmost diligence to protect and maintain the confidentiality of the
Confidential Information.  The Consultant shall not, directly or indirectly, use
the Confidential Information, whether or not acquired, learned, obtained or
developed by the Consultant alone or in conjunction with others, except as such
disclosure or use may be required in connection with the performance of the
Services or as may be consented to in writing by the Client.




(b)

The Confidential Information is and shall remain the sole and exclusive property
of the Client regardless of whether such information was generated by the
Consultant or by others, and the Consultant agrees that upon termination of the
Agreement it shall deliver promptly to the Client all such tangible parts of the
Confidential Information including records, data, notes, reports, proposals,
client lists, correspondence, materials, marketing or sales information,
computer programs, equipment, or other documents or property which are in the
possession or under the control of the Consultant without retaining copies
thereof.




(c)

Each of the foregoing obligations of the Consultant in this clause shall also
apply to any confidential information of customers, joint venture parties,
contractors and other entities, of any nature whatsoever, with whom the Client
or any associate or affiliate of the Client has business relations.




(d)

Notwithstanding the foregoing provisions of this clause, the Consultant shall
not be liable for the disclosure or use of any of the Confidential Information
to the extent that:

(i)

the Confidential Information is or becomes available to the public from a source
other than the Consultant and through no fault of the Consultant; or

(ii)

the Confidential Information is lawfully obtained by the Consultant from a third
party or a source outside of this Agreement.




(e)

The covenants and agreements contained in this clause shall survive the
termination of this Agreement.




9.

Other Services




The Consultant will be free to perform consulting and other services to the
Consultant's other clients during the term of this Agreement without approval of
the Board of Client provided however, that the Consultant shall ensure that the
Consultant is able to perform the Services pursuant to this Agreement in a
timely and professional fashion.  The Consultant agrees not to perform services
for the Consultant's other clients which may create a conflict of interest or
interfere with the Consultant's duties pursuant to this Agreement.











3






10.

Non-Competition




(a)

The Consultant agrees that during the term of this Agreement, the Consultant
will not engage, hold an interest, or have any involvement, either directly or
indirectly, in any business entity or venture which has operations or is looking
to acquire properties within a 10 kilometer radius of the Client’s properties or
potential acquisitions, without the written consent of the Client, not to be
unreasonably withheld.




(b)

The Consultant agrees that during the term of this Agreement, and for a period
of six (6) months following termination of this Agreement, however caused, the
Consultant will not hire or take away, or cause to be hired or taken away any
employee of the Client.




(c)

The Consultant agrees that all restrictions in this clause are reasonable, valid
and do not go beyond what is necessary to protect the interests of the Client,
and all defenses to the strict enforcement thereof by the Client are hereby
waived by the Consultant.  The provisions of this clause are only intended to
safeguard against the Consultant participating in competitive endeavors against
the Client and shall not in any way restrict or limit the Consultant from
engaging in subsequent business which are not in competition with the Client.




(e)

The covenants and agreements contained in this clause shall survive the
termination of this Agreement.




11.

Termination




(a)

In the event that the Consultant breaches this Agreement, or otherwise fails to
perform the Services in accordance with the terms of this Agreement, the Client
may terminate this Agreement immediately and without notice for cause.  Either
party may terminate this Agreement at any time, without cause or reason, upon
giving one (1) months advance written notice to the other.




(b)

Upon termination of this Agreement:

(i)

the Client's obligations to the Consultant under this Agreement shall terminate
except for the Client's obligation to pay the fees and expenses in accordance
with the terms of this Agreement, to the date of termination; and




(ii)

the Consultant's obligations to the Client under this Agreement shall terminate
except those obligations which are specifically expressed to survive the
termination of this Agreement.




12.

Indemnification




(a)

The Client undertakes to, and does hereby agree to, indemnify the Consultant and
its directors, officers and employees against any and all actions, suits,
claims, costs, and demands, losses, damages and expenses which may be brought
against or suffered by them or which they may sustain, pay or incur by reason of
the Consultant's performance of the Services under this Agreement, with the
exception of any such actions, suits, claims, costs and demands, losses, damages
and expenses caused by the willful misconduct or gross negligence of the
Consultant or any of its directors, officers or employees.




(b)

The Consultant undertakes to, and does hereby agree to, indemnify the Client and
its directors, officers and employees against any and all actions, suits,
claims, costs, and demands, losses, damages and expenses which may be brought
against or suffered by them or which they may sustain, pay or incur by reason of
the Consultant’s breach of, or non-performance under this Agreement, with the
exception of any such actions, suits, claims, costs and demands, losses, damages
and expenses caused by the willful misconduct or gross negligence of the Client
or any of its directors, officers or employees.








4






13.

Governing Law




This Agreement shall be governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.




Mediation and Arbitration




Any dispute arising under this Agreement shall be resolved through a mediation -
arbitration approach. The parties agree to select a mutually agreeable, neutral
third party to help them mediate any dispute that arises under the terms of this
Agreement. Costs and fees associated with the mediation shall be shared equally
by the parties. If the mediation is unsuccessful, the parties agree that the
dispute shall be decided by a single arbitrator by binding arbitration under the
rules of the British Columbia Arbitration Association in Vancouver, British
Columbia. The decision of the arbitrator shall be final and binding on the
parties and may be entered and enforced in any court of competent jurisdiction
by either party. The prevailing party in the arbitration proceedings shall be
awarded reasonable attorney fees, expert witness costs and expenses, and all
other costs and expenses incurred directly or indirectly in connection with the
proceedings, unless the arbitrator shall for good cause determine otherwise.




14.

Severability




If any provision of this Agreement, or the application of such provision to any
person or in any circumstance, shall be determined to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement, and the application
of such provision to any person or in any circumstance other than that to which
it is held to be invalid, illegal or unenforceable, shall not be affected
thereby.




15.

Amendments




Any amendments to this Agreement must be in writing and signed by both parties
hereto.




16.

Time of Essence




Time shall be of the essence in this Agreement.




17.

Scope




This is the entire Agreement between the Client and the Consultant with respect
to the Services to be provided by the Consultant to the Client and supersedes
any prior agreements with respect to such services whether written or oral.




18.

Notices




Notices hereunder shall be in writing and must be either personally delivered or
sent by double registered mail to the address (as) set forth above.  A party may
change the address set forth above by proper notice to the other.




19.

No Waiver




The failure of any party to insist upon the strict performance of a covenant or
obligation hereunder, irrespective of the length of time for which such failure
continues, shall not be a waiver of such party's right to demand strict
performance in the future.  No consent or waiver, express or implied, to or of
any breach





5




or default in the performance of any covenant or obligation hereunder shall
constitute a consent or waiver to or of any other breach or default in the
performance of the same or of any other obligation hereunder.




20.

Assignment




This Agreement is personal in nature and may not be assigned by either party
hereto.




21.

Enurement




This Agreement shall be binding upon and shall inure to the benefit of each of
the parties hereto and their respective employees and permitted receivers,
successors and assigns.




IN WITNESS WHEREOF the parties hereto have signed this Agreement as of the day
and year first above written.




AGREED AND ACCEPTED BY:




SILVER STREAM MINING CORP.

JAMES GARBER, P. GEO







Per:

/s/ Don Bossert________________

Per:

/s/ James Garber___________

DON BOSSERT, CMA

JAMES GARBER

Position:  Chief Financial Officer











6


